﻿At the outset, Sir, I extend to you my sincere congratulations upon your election as President of this session of the General Assembly. I am fully confident that your long experience in the United Nations will enable us to achieve positive results during the session. It is even more gratifying that the office of President is assumed by a representative of an African country with which we have such close friendly relations as those maintained between the Presidents of our two countries, President Kenneth Kaunda and President Saddam Hussein. The delegation of my country wishes to assure you of its readiness to extend to you its full co-operation with a view to facilitating your tasks and bringing the work of the present session to a successful conclusion.
158.	I also extend our congratulations to Brunei Darussalam, a fellow member of the Organization of the Islamic Conference, upon its accession to membership of the United Nations and wish it full success.
159.	Every year the representatives of the peoples of the world come to this important international forum to set forth their concerns. The most important matters emphasized by members of the international community are peace and the right of peoples to security, sovereignty and dignity. These principles and norms are at the very root of the United Nations: they form a foundation without which the world would be exposed to dangers, to chaos and to the absence of justice.
160.	I must speak at length of the dangers threatening my country and our region, namely, the Iranian aggression against Iraq, which has continued for more than four years. We meet here for the fifth time to discuss this aggression which Iran insists on continuing and which the United Nations and its various organs, as well as other organizations, have been unable to end.
161.	Iran bears the full responsibility for kindling the fires of war, just as it bears the full responsibility for continuing it for this long time. The regime that has come to power in Iran has arrogated to itself some bizarre privileges which have no basis in international law or in the rules governing relations among peoples. This regime persists in its aggressive acts and in its desire to impose itself as guardian not only on Iraq but also on the peoples of the region and, indeed, on all the world. It has used every available means to interfere in the internal affairs of Iraq and the countries of the region and, indeed, many other countries of the world. It seeks to export its blood-stained and backward system to others, ignoring the fact that that system is the purely internal concern of Iran and that no one in the world has the right to impose himself as guardian of others.
162.	In pursuing this unnatural course, the Iranian regime has resorted to all possible means of destruction, sowing anarchy and launching open aggression. Instead of renouncing the expansionist policies and imperial ambitions of the former regime, it has adopted them as its own. It has upheld the privileges of the former regime and has used the military power that it has inherited from that regime to achieve its own expansionist aims.
163.	For its part, Iraq has tried by every means at its disposal to convince Iran of the necessity of establishing good-neighbourly relations between the two countries and has avoided confrontation with Iran. The Iranian regime, however, has persisted in its aggressive and expansionist policies and has continued to fan the flames of dissension, conflict and war.
164.	From 1979 to the start of the armed conflict on 4 September 1980, the Iranian regime committed 249 violations of Iraqi airspace and 244 acts in which it opened fire on, attacked and shelled Iraqi border towns; it obstructed navigation in the Shatt Al-Arab, and committed three acts of aggression against civil aircraft and seven acts against economic facilities, including oil installations. AH those acts of aggression are documented in official memoranda the Iraqi Ministry of Foreign Affairs sent at the time to the Iranian Embassy at Baghdad and to the Iranian Ministry of Foreign Affairs at Teheran. In a total of 293 official memoranda, we drew the Iranian side's attention to the gravity of such practices and acts and pointed out that the Iranian authorities bore responsibility for their effects on the future of neighbourly relations between our two countries.
165.	On 4 September 1980, Iran started actual war against Iraq by opening heavy artillery fire on Iraqi border towns, causing losses in lives and severe damage to property and threatening the sovereignty and security of Iraq. In the following days, Iranian armed forces attacked Iraqi oil installations, and Iranian military aeroplanes launched an air raid against the border town of Mandali. On 12 September, Iranian armed forces opened fire on an Iraqi ship in Shatt Al-Arab and on Iraqi territory in the Basra area and in Khanaqin. On 17 September, the Iranian authorities announced the closure of Iranian airspace to civil aviation and the Straits of Hormuz to Iraqi navigation. Iran also announced general mobilization, deployed its armed forces in massive concentrations along the Iraqi border and openly used its regular military forces in aggression against Iraq. In the period from 18 to 22 September, Iran opened Ore 19 times on Iraqi military boats from Iraqi territory in the areas of Basra, Khanaqin, Qoratu and Mandali, as well as on the Coast Guard Command headquarters at Basra and the control towers of Iraqi ports along Shatt Al-Arab. The Iranian authorities also used their air force to attack the oilfields in Naft Khaneh. Between 4 and 22 September 1980, Iranian military leaders issued statements threatening to occupy Iraq and its capital, destroy the Iraqi armed forces and erase Iraq from the map of the region.
166.	Iraq was obliged to defend itself against this flagrant aggression and the blind insistence of the Iranian regime to threaten its security and stability and interfere in its internal affairs.
167.	The Iraqi people cannot accept guardianship by anyone and cannot submit to threats and aggression. It had no choice but to fight to defend its sovereignty and dignity and to protect the achievements it had realized by the free exercise of its will and creative endeavours in the political, economic and cultural fields.
168.	Iraq has undertaken most faithfully and sincerely to submit the dispute to the United Nations and to other organizations, such as the Organization of the Islamic Conference and the Movement of Non- Aligned Countries. On 28 September 1980, Iraq accepted Security Council resolution 479 (1980), which called for a cease-fire and settlement of the conflict by negotiations. Iraq expressed its full willingness to reach a just agreement that guarantees the rights and sovereignty of both parties and provides for non-interference in their internal affairs.
169.	However, the Iranian regime rejected that resolution, as it later rejected all resolutions on the matter, whether adopted by the Security Council or the General Assembly or by other international organizations such as the Organization of the Islamic Conference, the Movement of Non-Aligned Countries and other bodies which made concrete efforts towards peace. Iran has set absurd conditions which are contrary to the rules of international law and the norms governing relations among States. Those conditions had no other meaning in reality than insistence on war, on aggression and on expansion.
170.	By insisting on taking such a position, the Iranian regime alone bears responsibility for this war, for its continuation and for all the losses suffered by both peoples in human lives and material damage. Similarly, that regime alone bears the responsibility for threatening security and stability in the region.
171.	Permit me to remind the Assembly of what happened a year ago. At the thirty-eighth session, in this forum, I addressed, in the name of the Iraqi Government, a call for serious action to ensure security and stability in the Arab Gulf area; for respect of the right of the Gulf States to use their ports and port facilities and of their right to free commerce; and for respect of the right of foreign States trading with the countries of the region. That call by Iraq was welcomed by the States of the Gulf Co-operation Council and by many other States concerned with security and stability in our region and in the world. Those views have been embodied in Security Council resolution 540 (1983) of 31 October 1983, which, in particular:
the right of free navigation and commerce in international waters, calls on all States to respect this right and also calls upon the belligerents to cease immediately all hostilities in the region of the Gulf, including all sea-lanes, navigable waterways, harbour works, terminals, offshore installations and all ports with direct or indirect access to the sea, and to respect the integrity of the other littoral States;
the Secretary-General to consult with the parties concerning ways to sustain and verify the cessation of hostilities, including the possible dispatch of United Nations observers, and to submit a report to the Security Council on the results of these consultations;".
172.	That wise and balanced resolution was welcomed by Iraq, by the States of the Gulf Co-operation Council and by all international quarters, but Iran rejected it and scorned the Security Council. When Iraq used its natural right of defence and threatened the vita! interests of a regime which insists on war and on depriving Iraq of its right to utilize its Gulf ports and obstructing free navigation, Iran threatened to use armed force against the interests of two States—namely, Saudi Arabia and Kuwait—which were not parties to the dispute by way of an aggressive and extortionist military demonstration which met with universal condemnation in the form of Security Council resolution 552 (1984).
173.	As a result, during the past months the Gulf area has known insecurity, uncertain navigation and escalation of the risks of foreign military intervention in the region's affairs.
174.	The events of the past year provide a clear illustration of the nature of that regime and its policies which are the cause of all the dangers which the region is now facing.
175.	Iraq has abided by the principles of peace and good-neighbourliness, as well as the principles of mutual co-operation and respect for common interests. If it were not for Iraq's resolute stand against the tide of evil, aggression and expansionism brought about by the Teheran regime, the whole area would have been reduced to ruin and the interests of the whole world would have been jeopardized. It is thanks to their courage and heroism that the Iraqis are not only protecting their country but are also safeguarding the security and stability of the area and helping it to continue its fruitful and constructive relations within the region and with the other countries of the world. Therefore, to support Iraq, to co-operate with it in all fields and to assist it in maintaining its firm stand must not be taken as alignment with it against the other side but rather as alignment with the principles of peace and respect for sovereignty and the free will of peoples and also as a contribution to safeguarding security and stability in the area and to protecting it from the dangers of chaos and destruction of which the slogans of the rulers of Teheran and their irrational policies warn.
176.	Iraq has proved that its strength is a force for peace, stability and constructive co-operation between the countries of the region: it is a force for justice and international law. By contrast, the force of our adversaries is a force for evil, for chaos and for ruin.
177.	Now that this insane war waged by the Khomeini regime against Iraq and the countries of the region is entering its fifth year, it is the duty of the United Nations, together with its Member States, and of the Security Council in particular, to take the necessary practical steps to keep that demented regime within bounds and to force it to accept peace and good-neighbourly relations with Iraq and its other neighbours and desist from its aggressive, destructive and expansionist course.
178.	Diplomatic methods have failed to produce the desired results. On the contrary, they have encouraged the rulers in Teheran to persist in their conceit, in their aggressive policies and in their contempt for international organizations and the rules of international law. The irresponsible actions of certain Governments, which have provided Iran with weapons and military equipment in order to realize petty commercial gains, have directly contributed to the continuation of this war with all the losses in lives and property it has entailed. Any call for peace cannot be sincere and serious unless combined with refusal to supply the Iranian regime, which insists on war and expansion, with the military and material means that enable it to continue to pursue those policies.
179.	The erroneous policy of being tactful with this anomalous regime and conniving with its crimes and constant violations of the rules governing relations among States has encouraged it, as it has encouraged other similar regimes in the region, to persist in its destructive activities, in exporting terrorism and in defying all the norms of international relations in a manner which has no precedent in modem times.
180.	A striking example of this fact is to be found in the joint statements issued by the head of the Iranian regime and the heads of the two other similar regimes in Syria and Libya when the former visited them this month. For the first time in the history of relations among States, a joint statement issued by heads of State provides for agreement on and concerted action towards changing the system of government in another State.
181.	I should like to express here, in the name of both the people and leadership of Iraq, our scorn for this abnormal action, which, among other things, rejects the disappointment and frustration bitterly by its authors, and to denounce it as a flagrant - violation of the rules of relations among States and a dangerous precedent which, if not met with the necessary firmness, will certainly lead to chaos and pose a threat to the sovereignty, security and stability of the region.
182.	It is high time now that a new approach was adopted in dealing with the Iranian regime. Otherwise, that regime will continue its pernicious policies, whose harmful effects will not be confined to my country alone—my country has, indeed, been able to repulse the aggressors, to teach them the lessons they deserve and to crush all their attacks on our territory one after the other—but will extend also to all the countries of the region and to the legitimate interests of the international community and the security and stability of the world.
183.	Our region suffers most severely from racist and expansionist policies as well as contempt for international organizations and the rules of international law. Such are the policies arrogantly applied by the rulers of Tel Aviv and Teheran. It is no wonder then that the rulers of Tel Aviv should supply their fellow rulers in Teheran with weapons and technical assistance in order to enable them to continue their aggressive war against Iraq and thus threaten the security and stability of the region.
184.	The Zionist aggression against the peaceful Iraqi nuclear installations in 1981 was only one more example of the common political objectives of the rulers of Tel Aviv and Teheran. In launching their aggression against Iraq, and consequently against the entire Arab nation, their purpose is to keep both in a state of backwardness and weakness, thus forcing them to submit to those who covet their lands and their natural resources. The Zionist leaders have most impudently threatened to repeat their aggression against Iraq or any other country as they please. The least that the United Nations, and specifically the Security Council, can do is to deter this particular aggressor from repeating such a flagrant aggression. It was the first aggression of its kind committed against a nuclear installation and one which would have had grave nuclear consequences had it not been for the scientific and other precautionary measures we had taken.
185.	Certain Western countries try to exonerate and rehabilitate the good name of the aggressor country on the grounds that statements issued by its representatives to the effect that it is not part of its policy to attack nuclear installations devoted to peaceful purposes are tantamount to a withdrawal of its previous threats. Nothing could be farther from the truth. As a matter of fact, those statements were made only to reaffirm the position taken by the Zionist entity in its attempt to justify its criminal aggression, namely, that it has the right to decide unilaterally the nature of nuclear installations in various countries and retains freedom of action with regard to such installations. We give warning that to accept those Zionist statements as an adequate response to the resolutions of the General Assembly and the IAEA will be considered by the Zionist leaders as an acceptance of their own justifications for launching the aggression and will give them a free hand to repeat the aggression as and when they please.
186.	The Zionist aggression against our sister country Lebanon was the first step in implementing the Zionist plan to fragment the Arab countries and annex more Arab territory to the State of "Greater Israel". That aggression was also directed against the PLO as the legitimate and sole representative of the Palestinian people.
187.	While calling for increased support for the PLO and its legitimate leadership, Iraq also condemns all the plots concocted in an attempt to weaken the national Palestinian movement, place it under guardianship or divest it of its power to make independent decisions. In no circumstances can the existence of the Arab people of Palestine be ignored; nor is there a way to ignore its inalienable rights, including its right to return to its homeland and its right to self-determination. Similarly, there is no way to ignore the fact the PLO is the legitimate and sole representative that people. To ignore this fact can only mean in reality total alignment with the Zionist aggressors and the obstruction of the efforts aimed at the restoration of peace and justice in the Middle East. 
188.	Although there are clear indications of economic recovery in certain developed countries, the world economy continues to experience an acute crisis. The terms of trade continue to be low and the rates of interest and inflation continue to be high. The difficulties of servicing external debts have increased because of diminishing access to capital markets. The developing countries continue to be severely affected by the current world recession, which has blocked development efforts.
189.	It is time for the United Nations to adopt, during the current session, urgent international measures to deal with this disastrous situation in the economies of the developing countries and to restore confidence in the concept of international economic co-operation, which has suffered a severe set-back in recent years because of the failure of the General Assembly to initiate global economic negotiations.
190.	As a developing country, Iraq will work with other developing countries to develop positive and realistic solutions that will serve the world economy as a whole. Iraq will also support all initiatives aimed at overcoming the present economic crisis.
191. In conclusion, I should like to state that the experience Iraq is undergoing in defending itself, its interests and its rights has served to enhance our faith in the necessity of upholding the principles and purposes of the Charter of the United Nations and the rules of international law. I assure the Assembly that we are committed to these principles and rules and that we shall work for their application with a view to reaching peaceful solutions to existing problems and ensuring security, peace and stability in the region and in the world.
